Citation Nr: 0934379	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-31 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
degenerative disc disease and osteoarthritis of the lumbar 
spine, postoperative.  

2.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30, based on the need for convalescence following 
cervical spine surgery in April 2005.       


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to 
February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2005 and July 2006 rating actions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Waco, Texas.                  

In the July 2005 rating action, the RO denied the Veteran's 
claim for a temporary total rating under 38 C.F.R. § 4.30, 
based on the need for convalescence following cervical spine 
surgery in April 2005.  The Veteran filed a notice of 
disagreement (NOD) in August 2005, and a statement of the 
case (SOC) was issued in September 2005.  Subsequently, the 
Veteran filed a substantive appeal (VA Form 9).  In his 
substantive appeal, he requested a hearing at the RO before a 
local hearing officer.  The Veteran's hearing was scheduled 
to occur in December 2005.  On the date in question, the 
Veteran participated in an informal conference with the RO's 
decision review officer and there is a report of such 
conference of record.  As explained below, the Board remanded 
this case in December 2007.  In the remand, the Board noted 
that it was unclear from the record whether the Veteran chose 
to participate in the informal conference in lieu of a formal 
hearing or whether he still desired to appear for an RO 
hearing.  Thus, the Board requested clarification of this 
matter.  Pursuant to the December 2007 remand, the RO sent a 
letter to the Veteran in March 2008 in which he was asked 
whether the December 2005 informal conference satisfied his 
request for a hearing or if he still desired a local hearing.  
The evidence of record is negative for a response from the 
Veteran.  Therefore, his hearing request is deemed satisfied.     

By a July 2006 rating action, the RO denied the Veteran's 
claim of entitlement to service connection for a cervical 
spine disability on a direct basis.  In September 2006, the 
Veteran filed an NOD in which he clarified his claim; he 
stated that he had been under the impression that his claim 
was for service connection for a cervical spine disability as 
secondary to his service-connected low back disability.  In 
March 2007, the RO issued an SOC in which it denied the 
Veteran's claim for service connection for a cervical spine 
disability on both a direct basis and as secondary to the 
Veteran's service-connected low back disability.  In March 
2007, the Veteran submitted a substantive appeal in which he 
requested a hearing at the RO before a local hearing officer.  
A letter from the RO to the Veteran, dated in April 2007, 
shows that at that time, the RO had scheduled the Veteran for 
a local hearing in June 2007.  However, he failed to report 
for his scheduled June 2007 hearing.  His request for a 
hearing is therefore considered withdrawn.

By a December 2007 decision, the Board remanded the issue of 
entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30, based on the need for convalescence following 
cervical spine surgery in April 2005, for additional 
development.  For the reasons explained below, it is again 
necessary to return this case to the RO for further 
development.  This appeal is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the Veteran if further action is required.


REMAND

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Secondary service connection may be granted where disability 
is proximately due to or the result of already service- 
connected disability.  38 C.F.R. § 3.310. Compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 
was amended to implement the holding in Allen for secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service- connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen and adds language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.     

In this case, the Veteran maintains that his currently 
diagnosed cervical spine disability was caused or aggravated 
by his service-connected postoperative
degenerative disc disease and osteoarthritis of the lumbar 
spine.
 
The Veteran's service treatment records are negative for any 
complaints or findings of a cervical spine disability, to 
include cervical spondylosis.  The records show that prior to 
the Veteran's period of military service, he injured his low 
back while playing football.  During service, he aggravated 
his pre-existing low back disability and was diagnosed with 
chronic lumbosacral and sacro-iliac strain.  He was evaluated 
by the Physical Evaluation Board (PEB) and they found him 
unfit for active duty.  The Veteran was subsequently 
discharged in February 1967.  

By a July 1967 rating action, the RO granted service 
connection for lumbosacral and sacro-iliac strain.  The RO 
assigned a 10 percent disability rating, effective from 
February 14, 1967, for the Veteran's service-connected low 
back disability.  

In a November 1971 rating action, the Veteran's service-
connected low back disability was recharacterized as 
degenerative disc disease, osteoarthritis of the lumboscaral 
spine.  The RO increased the disability rating to 40 percent, 
effective from July 12, 1971.  

The evidence of record shows that the Veteran has undergone 
two surgeries for his service-connected low back disability.  
In June 1974, he was diagnosed with a herniated nucleous 
pulposis at the left midline at L4-L5, with bulging 
degenerated disc, and underwent a lumbar laminectomy at L4-
L5, L5-S1.  In August 2002, the Veteran underwent a bilateral 
redo laminectomy and posterior lumbar interbody fusion at L5-
S1.  This surgery was performed by a private physician, Dr. 
M.D.D.  (initials used to protect privacy).  Prior to the 
Veteran's surgery, a myelogram computerized tomography (CT) 
scan demonstrated complete collapse of the L5-S1 disc space, 
with bilateral foraminal compromise.     

By an April 2003 rating action, the RO increased the 
disability rating for the Veteran's service-connected low 
back disability from 40 percent to 60 percent disabling, 
effective from December 1, 2002, which is consistent with 
profound functional impairment of the back.   

Private medical records from Dr. M.D. show that in April 
2005, the Veteran underwent a follow-up visit.  The physician 
stated that the Veteran was doing very well from his lumbar 
surgery.  However, the Veteran had a new complaint of neck, 
left shoulder, and arm pain.  The physical examination 
revealed a C6 and 7 radiculopathy on the left.  The Veteran 
had a magnetic resonance imaging (MRI) taken which was 
reported to be "quite dramatic."  The MRI showed that the 
Veteran had spondylotic hard disk disease at C5-6 and C6-7.  
At both levels, he had collapse of the disk space height and 
bilateral foraminal compromise.  He had effacement of the 
subarachnoid space at those two levels, as well.  The Veteran 
also had foraminal stenosis at C6-7 on the left from what 
appeared to be a foraminal hard spur.  Dr. D. diagnosed the 
Veteran with cervical spondylosis without myelopathy and 
recommended that the Veteran undergo surgery.  Thus, the 
Veteran subsequently underwent a two level anterior cervical 
diskectomy and fusion at C5-6 and C6-7.   

In January 2009, the Veteran underwent a VA examination.  At 
that time, the examiner noted that the Veteran had a history 
of degenerative disc disease of the cervical spine and had 
undergone an anterior discectomy with fusion at C5-6 and C6-
7.  Following the physical examination, the examiner 
diagnosed the Veteran with degenerative disc disease of the 
cervical spine, status postoperative fusion.  In response to 
the question of whether the Veteran's currently diagnosed 
cervical spine disability was related to his service-
connected low back disability, the examiner stated that he 
could not resolve that issue without resort to mere 
speculation.  The examiner indicated that it was the 
Veteran's contention that during service, he fell from a 
telephone pole which caused him to develop both cervical and 
lumbar spine problems.  According to the examiner, the 
Veteran's service treatment records were negative for any 
evidence showing that the Veteran fell from a telephone pole.  
The examiner noted that according to the Veteran, his private 
physician, Dr. M.D., had reported that the cervical and 
lumbar injuries were caused at the same time.  The examiner 
stated that a review of the private medical records from Dr. 
M.D. were negative for such a statement.  The examiner noted 
that if Dr. M.D. would be willing to write a statement to 
that effect, he would concur with that opinion since Dr. M.D. 
was a specialist in neurosurgery.  

Upon a review of the January 2009 examination report, the 
Board notes that although the examiner stated that it was the 
Veteran's contention that he injured his cervical spine 
during his period of military service, at the same time he 
injured his lumbar spine, the Board observes that in the 
Veteran's September 2006 NOD, the Veteran specifically stated 
that his primary contention was that service connection was 
warranted on a secondary basis, not on a direct basis.  In 
this regard, the Board observes that the examiner from the 
Veteran's January 2009 examination did not address the 
pertinent question at hand, which is whether the Veteran's 
service-connected low back disability caused or aggravated 
his cervical spine disability.  With respect to whether the 
Veteran's currently diagnosed cervical spine disability was 
related to his service-connected low back disability, the 
examiner stated that he could not resolve that issue without 
resort to mere speculation.  Thus, in light of the above, the 
Board finds that a new VA examination, as specified in 
greater detail below, should be performed.  See 38 C.F.R. 
§ 3.159.          

In regard to the Veteran's claim for entitlement to a 
temporary total rating under 38 C.F.R. § 4.30, based on the 
need for convalescence following cervical spine surgery in 
April 2005, the Board finds that this issue is inextricably 
intertwined with the Veteran's claim for service connection 
for a cervical spine disability, to include as secondary to 
the service-connected low back disability.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter).  Before the Veteran can receive a temporary 
total rating under 38 C.F.R. § 4.30, for convalescence 
following cervical spine surgery in April 2005, he must first 
be service-connected for a cervical spine disability.  Thus, 
the issue of entitlement to service connection for a cervical 
spine disability, to include on a secondary basis, must be 
resolved prior to further appellate action on the issue of 
entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30, based on the need for convalescence following 
cervical spine surgery in April 2005.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA orthopedic or 
spine examination, conducted by a 
physician other than the physician who 
performed the January 2009 VA examination, 
to ascertain the etiology of any cervical 
spine disability that is currently 
present, to include cervical spondylosis.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.

After a review of the examination 
findings and the relevant evidence 
of record, the examiner must render 
an opinion as to whether it is at 
least as likely as not (50 percent 
or greater degree of probability) 
that any currently diagnosed 
cervical spine disability, to 
include cervical spondylosis, was 
caused or aggravated by his service- 
connected degenerative disc disease 
and osteoarthritis of the lumbar 
spine, postoperative.   

If the Veteran's cervical spine 
disability, to include cervical 
spondylosis, was aggravated by his 
service-connected low back disability, to 
the extent that is possible, the examiner 
is requested to provide an opinion as to 
the approximate baseline level of severity 
of the nonservice-connected cervical spine 
disability (e.g., slight, moderate) before 
the onset of aggravation.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.      

2.  The RO must then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim to 
the Veteran's satisfaction, the RO must 
provide the Veteran and his 
representative, if any, a supplemental 
statement of the case and an appropriate 
period of time must be allowed for 
response.  Thereafter, the case must be 
returned to this Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




